Case 3:19-cv-00453-MMH-MCR Document 3 Filed 04/22/19 Page 1 of 14 PagelD 151
16-2019-CA-000218-XXXX-MA

Filing # 83117743 E-Filed 01/09/2019 06:14:58 PM

IN THE CIRCUIT COURT FOR THE FOURTH JUDICIAL CIRCUIT
IN AND FOR DUVAL COUNTY FLORIDA

Case No. 2019-CA-000218

 

CLASS REPRESENTATION

NATLIE KUHR, on behalf of CV-E
herself and all other similarly
situated,,

Plaintiff, peewee.
~¥g-
MAYO CLINIC
JACKSONVILLE, a Florida not
for profit corporation, and
PROFESSIONAL SERVICE
BUREAU, INC, a __ foreign
corporation

Defendants.

d
CLASS ACTION COMPLAINT

 

Plaintiff, NATALIE KUBR (hereinafter "Plaintiff’) hereby sues Defendant, MAYO
CLINIC JACKSONVILLE (hereinafter “Mayo”) and Defendant PROFESSIONAL SERVICE
BUREAU, INC. (hereinafter “PSB”) (hereinafter collectively “Defendants”), for damages, and
other legal and equitable remedies, resulting from Defendants’ violations of the Florida
Consumer Collection Practices Act (hereinafter “FCCPA”) and the Fair Debt Collection
Practices Act (hereinafter “FDCPA”).

INTRODUCTION
1, According to a 2016 Kaiser Family Foundation and New York Times survey, one

(1) out of every five (5) Americans with health insurance have unmanageable medical debts.

(1763747/1] 1

ACCEPTED: DUVAL COUNTY, RONNIE FUSSELL, CLERK, 01/10/2019 03:03:00 PM
Case 3:19-cv-00453-MMH-MCR Document3 Filed 04/22/19 Page 2 of 14 PagelD 152

2. Plaintiff brings this action seeking damages against Defendants for abusive and
illegal medical-debt collection practices. Specifically, Defendant Mayo billed and collected
every dollar it was entitled to from Plaintiff's insurance company, and then attempted to collect

the remainder, and in excess of the amount permitted by Florida Law, directly from Plaintiff

individually.
PARTIES, JURISDICTION, AND VENUE
3, This is an action for damages in excess of $15,000.00, exclusive of attorneys’ fees
and costs.
4, Plaintiff is a natural person and citizen of the state of Florida, residing in Duval

County, Florida,

5. Defendant Mayo is a Florida not for profit corporation with its principle place of
business in Duval County, Florida.

6. Defendant PSB is a foreign not for profit corporation with its principle place of
business in Anoka, Minnesota.

7. Venue is proper in this court because the events or omissions giving rise to
Plaintiff's claims occurred in Duval County, Florida.

8, Plaintiff is a “consumer” as defined by the FCCPA.

LEGAL BACKGROUND
a. FLORIDA’S PERSONAL INJURY PROTECTION (“PIP”) LAWS
9, Fla, Stat. § 627.736 states that an insurer may limit reimbursement to the schedule

of maximum charges.

[1763747/1] 2
Case 3:19-cv-00453-MMH-MCR Document3 Filed 04/22/19 Page 3 of 14 PagelD 153

10. For emergency services and care provided by a hospital, the maximum
reimbursement is eighty percent (80%) of seventy-five percent (75%) of the hospital’s usual and
customary charge.

11. For example, if a hospital bills the insurance three hundred dollars ($300.00)
(“Billed Amount”), the insurer is only required to pay one hundred eighty dollars ($180.00).

12. Similarly, pursuant to Fla. Stat. § 627.736, Plaintiff is only responsible for twenty
percent (20%) of seventy-five percent (75%) of the hospital’s usual and customary charge.

13. In other words, Plaintiff is only responsible for the difference between the amount
allowed by the appropriate schedule of maximum charges and the amount paid by her PIP
insurer, State Farm Mutual Automobile Insurance Company.

14, In the above example, that amount would be forty-five dollars and 00/100
($45.00).

15. Attempts to bill more than twenty percent (20%) of the schedule of maximum
charges, including attempts to bill the balance between the Billed Amount and the amount paid
by the insurer pursuant to Fla Stat. § 627.736, are considered balance billing.

16. Balance billing is prohibited. See Fla. Stat. § 627.736(5)(a)(4).

b. FLORIDA CONSUMER COLLECTION PRACTICES ACT.

17, The FCCPA, Fla. Stat. § 559.72 ef. seg, was adopted to reinforce the consumet
rights established by federal law for individuals who owe money to others.

18. The FCCPA does not limit or restrict the continued applicability of the federal
Fair Debt Collection Practices Act (hereinafter “FDCPA”) to consumer collection practices in

this state, but rather, is in addition to the requirements and regulations of the federal act.

[1763747/1] 3
Case 3:19-cv-00453-MMH-MCR Document 3 Filed 04/22/19 Page 4 of 14 PagelD 154

19, In the event of any inconsistency between the FCCPA and any provision of the
federal act, the provision which is more protective of the consumer or debtor shall prevail.

20. The FCCPA applies to all persons trying to collect monies from consumers, this
includes original creditors and debt collectors,

21, TheFCCPA, Fla, Stat. § 559.72(9), states, inter alia:

In collecting consumer debts, no person shall: “Claim, attempt, or
threaten to enforce a debt when such person knows that the debt is
not legitimate or assert the existence of some other legal right
when such person knows that the right does not exist.”

92. The FCCPA, prohibits the collection of amounts that are not agreed to by contract
or expressly provided for by law.

23, In fact, the United States Eleventh Circuit Court of Appeals expressly held that to
determine whether a violation exists under the FCCPA, Fla. Stat. § 559.72(9), courts must refer
to other statutes that establish the legitimacy of the debt and define legal rights—statutes like Fla
Stat. § 627.736. |

c, FAIR DEBT COLLECTION PRACTICES ACT, 15 U.S.C, 1692 ET SEQ.

24. The FDCPA, was adopted to regulate the practices and tactics of corporations

engaged in the collection of debts for others.

25, Among other prohibitions, the FDCPA specifically prohibits “[t]he collection of

any amount (including any interest, fee, charge, or expense incidental to the principal
obligation) unless such amount is expressly authorized by the agreement creating the debt or

permitted by law” (see 15 U.S.C. § 1692f(1)) and “The false representation of, . the character,

amount, ot legal status of any debt”, See 15 U.S.C, § 1692e(2){a).

 

' Cliff v, Payco Gen. Am, Credits, Inc,, 363 F.3d 1113, 1126 (11th Cir, 2004) (citations omitted); Groves v.
U.S. Bank, 23 Fla. L. Weekly Fed, D 261 (U.S. M.D, Fla, 2011).

(1763747/1] 4
Case 3:19-cv-00453-MMH-MCR Document 3 Filed 04/22/19 Page 5 of 14 PagelD 155

26. Importantly, the FDCPA is a strict liability statute and the consumer need not
show that the violation was knowing or intentional.?
FACTUAL ALLEGATIONS

27. Plaintiff received medical treatment from Defendant Mayo.

28. Defendant Mayo billed Plaintiff’s PIP insurer, State Farm Mutual Automobile
Insurance Company for services rendered on or about August 13, 2017.

29, Plaintiff's PIP insurer, State Farm Mutual Automobile Insurance Company,
pursuant to Fla, Stat. § 627.736, paid at least eighty percent (80%) of seventy-five percent (75%)
of the usual and customary charge.

30. Indeed, Plaintiff's PIP insurer paid one hundred percent (100%) of seventy-five
percent (75%) of Defendant's usual and customary charge because Plaintiff’s policy of insurance
carries medical payments coverage,

31, | Medical payments coverage is an additional coverage type which requires the
insurer, in this case State Farm Mutual Automobile Insurance Company, to pay the remaining
twenty percent (20%).

32. Therefore, Plaintiff's maximuim liability was zero dollars ($0.00) because her PIP
insurer was required to and did pay one hundred percent (100%) of seventy-five percent (75%)
of the hospital’s usual and customary charge.

33. However, without medical payments coverage, Plaintiff’s liability would have
been at most twenty percent (20%) of seventy-five percent (75%) of Defendant’s usual and

customary charge.

 

2 Pollack y. Bay Area Credit Serv., L.L,C., 2009 WL 2475167 (S.D, Fla, Aug, 13, 2008).

(1763747/1] 5
Case 3:19-cv-00453-MMH-MCR Document 3 Filed 04/22/19 Page 6 of 14 PagelD 156

34, Defendant Mayo had actual knowledge that it was entitled to collect only a
limited additional amount from Plaintiff, if any at all.

35. Indeed, on April 9, 2018, Plaintiff's PIP insurer State Farm Mutual Automobile
Insurance Company sent Defendant Mayo correspondence informing it that “100% of the
reasonable amount” had already been paid, See State Farm Mutual Automobile Insurance
Company Correspondence to Defendant Mayo attached hereto as Exhibit A.

36. Defendant Mayo, however, wanted more, and: despite knowing that it was not
entitled to do so, “balance billed” Plaintiff for the difference between the Billed Amount and the
amount State Farm Mutual Automobile Insurance Company paid pursuant to Fla, Stat. §
627.736, See Defendant Mayo Bills attached hereto as Composite Exhibit B.

37, In addition, and after their own illegal collection attempts failed, Defendant Mayo
referred Plaintiff to Defendant PSB.

38, Once again, on April 10, 2018, Plaintiff’s PIP insurer State Farm Mutual
Automobile Insurance Company, sent Defendant PSP correspondence informing it that “100% of
the reasonable amount” had already been paid, See State Farm Mutual Automobile Insurance
Company Correspondence to Defendant PSB attached hereto as Exhibit Cc,

39, Defendant PSB sent Plaintiff correspondence on two (2) occasions: (1) May 10,
2018, and (2) June 28, 2018, seeking to collect the illegitimate debt. See Defendant PSB Bills
attached hereto as Composite Exhibit D.

40. The alleged debt is a consumer debt, incurred for personal, family, or household
purposes.

41. Defendants are familiar with Florida’s PIP restrictions and had actual knowledge

that this debt was illegitimate.

[1763747/t] 6
Case 3:19-cv-00453-MMH-MCR Document 3 Filed 04/22/19 Page 7 of 14 PagelD 157

42, Defendants continue their collection effort against Plaintiff, despite knowing that
the debt is illegitimate and violative of Fla, Stat. 627.736(5)(a){4).

43, Defendants’ conduct has deprived Plaintiff and the Class of monies rightfully due
to them.

44, All conditions precedent to the filing of this action have occurred or have been
waived,

45.  Asaresult, Plaintiff has suffered Damages.

CLASS REPRESENTATION ALLEGATIONS

 

46. Plaintiff brings this action pursuant to Florida Rules of Civil Procedure
1.220(b)(1)(B) and 1.220(b)(3), on behalf of herself and the Classes of similarly situated

individuals defined as follows:

CLASS

 

All Florida residents who, within two (2) years preceding the filing of this action
through the date of class certification, were charged medical-related fees in excess
of the amount allowed under Fla. Stat. § 627.736(5)(a}(4), by Defendant Mayo
and/or a third party acting on Defendant’s behalf.

FDCPA SUBCLASS
All Florida residents who, within one (1) year preceding the filing of this action

through the date of class certification, received correspondence from Defendant
PSB attempting to collect medical-related fees in excess of the amount allowed

under Fla, Stat. § 627.736(5)(a)(4).

Plaintiff anticipates the need to amend the class definitions following appropriate discovery.
47, Class Exclusions: The following people are excluded from the Classes: 1) any

Judge or Magistrate presiding over this action and members of their families; 2) Defendants,
Defendants’ subsidiaries, parents, successors, predecessors, and any entity in which Defendants
or their parents have a controlling interest and its current or former employees, officers and

directors; 3) persons who properly execute and file a timely request for exclusion from the

[1763747/1] 7
Case 3:19-cv-00453-MMH-MCR Document 3 Filed 04/22/19 Page 8 of 14 PagelD 158

Classes; 4) the legal representatives, successors, or assigns of any such excluded persons; 5)
Plaintiff's counsel and Defendants’ counsel.

48, Numerosity (Rule 1.220(a)(1)): Although Plaintiff does not know the exact size
of the Classes, since said information is in the exclusive control of Defendants, it is evident that
the Classes are so numerous that joinder of all members into one action is impracticable. Based
upon the natgre and scope of the conduct involved herein, and the information available from
public records, Plaintiff states that the approximate number in these Classes is in excess of five
hundred (500) putative members, who are most likely geographically dispersed throughout
Florida,

49,  Typicality (Rule 1.220(a)(3)): Plaintiff's claims are typical of the claims that
would be asserted by other members of the Classes in that, in proving her claims, Plaintiff will
simultaneously prove the claims of all Class members, Plaintiff and each Class member was
charged an amount in excess of the amount legally permitted under Florida law, Plaintiff's claims
are typical of those of all members of the Classes. Plaintiff and all members of the Classes were
damaged by the same conduct of Defendants as complained of herein.

50. Commonality (Rule 1.220(a)(2)): Plaintiff's ‘and Class members’ claims raise
predominantly factual and legal questions that can be answered for all Class members through a
single Class-wide proceeding. Questions of law and fact arising out of Defendant's conduct are
common to all members of the Classes, and such common issues of law and fact predominate
over any questions affecting only individual members of the Classes, For example, to resolve
the claims, it will be necessary to answer the following questions, each of which can be answered
through common, generalized evidence:

(a) Whether Defendant Mayo violated the FCCPA by charging monies not owed;

[1763747/1] 8
Case 3:19-cv-00453-MMH-MCR Document 3 Filed 04/22/19 Page 9 of 14 PagelD 159

(6) Whether Defendant PSB violated the FDCPA by charging monies not owed;

(c) Whether Plaintiff and the Class are entitled to statutory damages as a result of
Defendants’ actions;

(d) Whether the Plaintiff and the Classes are entitled to attorney’s fees and costs;
and

(e) Whether Defendants should be enjoined from engaging in such conduct in the
future.

51. Adequacy (Rule 1.220(a)(4)): Plaintiff will fairly and adequately protect the
interests of the Classes she represents because it is in her best interests to prosecute the claims
alleged to obtain full redress due to her for the illegal conduct of which she complains. Her
interests do not conflict with the interests of the respective Classes because one or more
questions of law and/or fact regarding liability are common to all class members and by
prevailing on her own claims, Plaintiff necessarily will establish liability to other class members.
Plaintiff will fairly and adequately represent the interests of the Classes and has no interests that
are antagonistio to the interests of Class members, Plaintiff has retained counsel experienced in
class action litigation and complex civil litigation to prosecute this action on behalf of the
Classes.

52. Superiority (Rule 1.220(b)(3)): With respect to Florida Rule of Civil Procedure
1.220(b)(3), a class action is the superior procedural vehicle for the fair and efficient adjudication
of the claims asserted herein, given that Common questions of law and fact predominate over
any individual questions that may arise, and significant economies of time, effort and expense
wil] inure to the benefit of the court and the parties in litigating the common issues on a Class-

wide basis instead of a repetitive individual basis; many Class members' individual damage

(1763747/1] . 9
Case 3:19-cv-00453-MMH-MCR Document 3 Filed 04/22/19 Page 10 of 14 PagelD 160

claims are too small to make individual litigation an economically viable alternative, and few
Class members have an interest in individually controlling the prosecution of a separate action;
despite the relatively small size of many individual Class members' claims, their aggregate
volume, coupled with the economies of scale inherent in litigating similar claims on a common
basis, will enable this case to be litigated as a Class action on a cost-effective basis, especially
when compared with repetitive individual litigation; given the size of individual Class members’
claims, few Class members could afford to seek legal redress individually for the wrongs
Defendants committed against them; when the liability of Defendants is adjudicated, claims of
all members of the Classes can be determined by the Court; this action will facilitate the orderly
and expeditious administration of the Classes’ claims, economies of time, effort and expense will
be fostered and uniformity of outcome will be ensured; without a class action, the Class members
will continue to suffer damages and Defendants’ violations of law will proceed without remedy
while Defendants continue to reap and retain the proceeds of its wrongful conduct; and no
unusual difficulties are likely to be encountered in the management of this class action. The
forum is desirable because all parties are located in Duval County, Florida.

53,  Ascertainability: Members of the Classes can be identified, and Class
membership ascertained objectively through Defendants’ records.

54, Plaintiff satisfies the numerosity, commonality, typicality, and adequacy
prerequisites for suing as a representative party pursuant to Florida Rule of Civil Procedure

1.220(a).

[1763747/1] . 10
Case 3:19-cv-00453-MMH-MCR Document 3 Filed 04/22/19 Page 11 of 14 PagelD 161

COUNT —I
VIOLATION OF FCCPA, FLA. STAT. § 559.72 (9)
Defendant Mayo

Plaintiff reaffirms, realleges, and incorporates by reference Paragraphs 1 through 23 and
27 through 52 as if fully set forth herein.

55, By asserting the right to, and attempting to collect from Plaintiff and the classes
amounts in excess of those permitted by Florida law, Defendant Mayo claimed, attempted, or
threatened to enforce a debt when Defendant Mayo knew that the debt was not legitimate, and
asserted the existence of a legal right when Defendant Mayo knew that the right did not exist.

56. Defendant Mayo therefore violated the FCCPA, Fla, Stat. § 559.72(9),

57. Asa direct and proximate result of Defendant Mayo’s actions, Plaintiff suffered
damages,

WHEREFORE, Plaintiff requests that this Court enter judgment in favor of Plaintiff and
against Defendant Mayo for statutory damages of one thousand dollars and 00/100 ($1,000.00)
pursuant to Fla. Stat. § 559.77(2); actual damages; reasonable attorney’s fees and costs pursuant
to Fla. Stat. § 559.77(2); and such other and further relief as the Court may deem to be just and
proper.

COUNT - I
VIOLATION OF FCCPA, FLA. STAT. § 559.72 (9)
Defendant PSB

Plaintiff reaffirms, realleges, and incorporates by reference Paragraphs 1 through 23 and

27 through 52 as if fully set forth herein.

58. By asserting the right to, and attempting to collect from Plaintiff and the classes

amounts in excess of those permitted by Florida law, Defendant PSB claimed, attempted, or

[1763747/1] 11
Case 3:19-cv-00453-MMH-MCR Document 3 Filed 04/22/19 Page 12 of 14 PagelD 162

threatened to enforce a debt when Defendants knew that the debt was not legitimate, and asserted
the existence of a legal right when Defendant knew that the right did not exist.

59, Defendant PSB therefore violated the FCCPA, Fla, Stat. § 559.72(9).

60. As a direct and proximate result of Defendant PSB’s actions, Plaintiff suffered
damages. .

WHEREFORE, Plaintiff requests that this Court enter judgment in favor of Plaintiff and
against Defendant PSB for statutory damages of one thousand dollars and 00/100 ($1,000.00)
pursuant to Fla, Stat. § 559.77(2); actual damages; reasonable attorney’s fees and costs pursuant
to Fla. Stat, § 559.77(2); and such other and further relief as the Court may deem to be just and
proper.

COUNT - Ill
VIOLATION OF FDCPA, 15 U.S.C, § 1692e(2)(a)
Defendant PSB

Plaintiff reaffirms, realleges, and incorporates by reference Paragraph 1 through 16 and
24 through 52 as if fully set forth herein.

61, By asserting the right to, and attempting to collect from Plaintiff debts that
Plaintiff did not owe, Defendant PSB falsely represented, . the character, amount, or legal
status of the debt.

62. Defendant PSB therefore violated 15 U.S.C. 1692e(2)(a), and is strictly liable for
such violation.

63. Asa direct and proximate result of Defendant PSB’s actions, Plaintiff suffered
damages,

WHEREFORE, Plaintiff requests that this Honorable Court enter judgment in favor of

Plaintiff and against Defendant PSB for statutory damages of one thousand dollars and 00/100

[1763747/1) 12 ©
Case 3:19-cv-00453-MMH-MCR Document3 Filed 04/22/19 Page 13 of 14 PagelD 163

($1,000.00) pursuant to 15 U.S.C. § 1692k; actual damages; reasonable attomey’s fees and

litigation costs; and such other and further relief as the Court deems proper.

COUNT - IV
VIOLATION OF FDCPA 15 U.S.C. § 1692f(1)
Defendant PSB

Plaintiff reaffirms, realleges, and incorporates by reference Paragraph | through 16 and
24 through 52 as if fully set forth herein.

64. By asserting the right to, and attempting to collect from Plaintiff debts that
Plaintiff did not owe, Defendant PSB attempted to collect an amount not expressly authorized
by the agreement creating the debt or permitted by law

65. Defendant PSB therefore violated 15 U.S.C. § 692f(1), and is strictly liable for
such violation.

66. Asa direct and proximate result of Defendant PSB’s actions, Plaintiff suffered

damages,

WHEREFORE, Plaintiff requests that this Honorable Court enter judgment in favor of
Plaintiff and against Defendant PSB for statutory damages of one thousand dollars and 00/100
($1,000.00) pursuant to 15 U.S.C. § 1692k; actual damages; reasonable attorney's fees and
litigation costs; and such other and further relief as the Court deems proper.

JURY TRIAL REQUEST

Plaintiff, individually, respectfully requests a jury trial on issues so triable,

(THIS SPACE LEFT INTENTIONALLY BLANK]

[1763747/1] 13
Case 3:19-cv-00453-MMH-MCR Document 3 Filed 04/22/19 Page 14 of 14 PagelD 164

Respectfully submitted this G day of January, 2019, by:

ZEBERSKY PAYNE SHAW LEWENZ, LLP

110 SE 6th Street, Suite 2150

Fort Lauderdale, FL 33301

Telephone: (954) 989-6333

Facsimile: (954) 989-7781

Primary: jshaw@zpllp.com,
kslaven@zpllp.com

Secondary: mpercz@zpllp.com;

. Jgarcia@zpllp.com

 
  
   

tNow: 117771
KIMBERLY A, SLAVEN, ESQ,
Florida Bar. No.: 117964

[1763747/1] 14
